Motion Granted; Appeal Dismissed and Memorandum Opinion filed
September 1, 2022.




                            In The

               Fourteenth Court of Appeals

                      NO. 14-21-00690-CV


        UNION PACIFIC RAILROAD COMPANY, Appellant

                              V.

       ALVIN HARRIS; JD HARRISON; CASSAUNDRA HENRY,
  INDIVIDUALLY AND AS REPRESENTATIVE OF THE ESTATE OF
CARRIE GANT (DECEASED); ARCHIE MAE HEWITT, INDIVIDUALLY
 AND AS REPRESENTATIVE OF THE ESTATE JOE WILLIE HEWITT
      (DECEASED); JEROME HEWITT; HOWARD HUBERT JR.,
  INDIVIDUALLY AND AS REPRESENTATIVE OF THE ESTATE OF
   HOWARD L HUBERT SR. (DECEASED); EARNESTINE HUNTER,
 INDIVIDUALLY AND AS REPRESENTATIVE OF THE ESTATES OF
      FANNIE MAYHORN (DECEASED) AND IVORY MAYHORN
   (DECEASED); CASSANDRA JACKSON, INDIVIDUALLY AND AS
    REPRESENTATIVE OF THE ESTATE OF WARREN JACKSON
     (DECEASED); PATRICIA JACKSON; FLORRENE JOHNSON,
 INDIVIDUALLY AND AS REPRESENTATIVE OF THE ESTATES OF
     FLORENCE SHIELDS (DECEASED) AND WALTER SHIELDS
     (DECEASED); SANDRA JOHNSON, INDIVIDUALLY AND AS
  REPRESENTATIVE OF THE ESTATE OF ALFRED RAY JOHNSON
    (DECEASED); KENNETH JOHNSON, INDIVIDUALLY AND AS
         REPRESENTATIVE OF THE ESTATE OF KATHLEEN EBINS
   (DECEASED) AND LAWRENCE TAYLOR (DECEASED); MICHELLE
      JOHNSON; HARRY JOHNSON; FRANCIS JOHNSON; DORETHA
JOHNSON-HALE, INDIVIDUALLY AND AS REPRESENTATIVE OF THE
          ESTATE OF CECIL HALE (DECEASED); KATRINA JONES,
     INDIVIDUALLY AND AS REPRESENTATIVE OF THE ESTATE OF
      MARGARET JONES ALEXANDER (DECEASED); NARVA JONES;
         CARLINE JONES; ANGELA JONES, INDIVIDUALLY AND AS
REPRESENTATIVE OF THE ESTATE OF HARRY JONES (DECEASED);
           CARLA JOSEPH; KENNETH KEENEY; MARY KELLEY,
     INDIVIDUALLY AND AS REPRESENTATIVE OF THE ESTATE OF
 JAMES KELLEY (DECEASED); KINITE STANLEY; AARON KIRKSEY;
   PAUL LEDET, INDIVIDUALLY AND AS REPRESENTATIVE OF THE
  ESTATES OF PAUL HOWARD LEDET SR. (DECEASED) AND JESSIE
     BENJAMIN LEDET (DECEASED); VINCENT LEE; NANCY LEWIS,
     INDIVIDUALLY AND AS REPRESENTATIVE OF THE ESTATE OF
        GERALD LEWIS (DECEASED); HERYL LIGHTFOOT; KAREN
   LIGHTFOOT, INDIVIDUALLY AND AS REPRESENTATIVE OF THE
         ESTATE OF BEECHIE PERVIS (DECEASED); LOIS LLOYD;
        REYNALDO LOPEZ; BOBBIE LOTT, INDIVIDUALLY AND AS
          REPRESENTATIVE OF THE ESTATE OF CHARITA LOTT
  (DECEASED); ROLLIE LOTT JR; GARRY MALONE, INDIVIDUALLY
 AND AS REPRESENTATIVE OF THE ESTATE OF EARLENE GOLDEN
  MALONE-EVANS (DECEASED); HENRY MARTIN; BURNIS MARTIN
   JR; LISA MARTINEZ; ROSALBA MARTINEZ; PATRICIA MENARD,
     INDIVIDUALLY AND AS REPRESENTATIVE OF THE ESTATE OF
         ROSETTA GREEN (DECEASED); KIM MERLA; MARICELA
      MONRREAL; PRESTON MOREHAM; DEANNA MORSE; JOSEPH
 OQUINN; OLA OUTING, INDIVIDUALLY AND AS REPRESENTATIVE
   OF THE ESTATE OF ETHEL LEE OUTING (DECEASED); PATRICIA
       PARKER, INDIVIDUALLY AND AS REPRESENTATIVE OF THE
  ESTATE OF GREGORY DARRYL EVANS (DECEASED); JOHN PINK,
    INDIVIDUALLY AND AS REPRESENTATIVE OF THE ESTATES OF
 BOBBIE PINK (DECEASED) AND ERON PINK (DECEASED); HORACE
 POINTER; ALEXANDER RAMOS; THADDEUS REED; CELINA REED,
     INDIVIDUALLY AND AS REPRESENTATIVE OF THE ESTATE OF
        JOSEPH W ANDRESS (DECEASED); VERNA RICE; DEBORAH
       RODRIGUEZ; MARIA SEGURA; NEWSELL SHORTEN; KERRY
      SIMON; QUENCY SMITH; CHARLES TUCKER; EARL WARREN;
  FREDERICK WATTS; LOLA WESLEY, INDIVIDUALLY AND AS
REPRESENTATIVE OF THE ESTATE OF TAMRA COLE (DECEASED);
 JOYCE WHITAKER; KWOHN WHITAKER; AND ROBIN WILSON,
                       Appellees

                    On Appeal from the 334th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2021-45196


                          MEMORANDUM OPINION

      This is a statutory interloutory appeal from an order signed November 10,
2021. See Tex. Civ. Prac. & Rem. Code Ann. §§ 27.003, 51.015(12). On August
23, 2022, appellant filed a motion to dismiss the appeal. See Tex. R. App. P.
42.1(a)(1). The motion is granted.

      We dismiss the appeal.

                                     PER CURIAM

Panel consists of Justices Spain, Poissant, and Wilson.